Citation Nr: 0907343	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
September 2003, and in excess of 50 percent thereafter for 
post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1969 to August 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.

While on appeal from a rating decision in October 2004, the 
RO, in an August 2006 rating decision, granted an increased 
rating for PTSD, from 30 percent to 50 percent from January 
2004.  However, because this is only a partial grant of the 
benefit sought on appeal for this issue the matter remains 
before the Board. 


FINDINGS OF FACT

1. Prior to January 13, 2004, the Veteran's PTSD was 
manifested by occupational and social impairment, depressed 
mood, anxiety, sleep impairment, mild memory loss, and 
difficulties at work; the Veteran's GAF score was 60 for this 
time period.  The Veteran's PTSD was not evidenced by 
suicidal or homicidal ideation or altered speech. 

2.  From January 13, 2004, the Veteran's PTSD has been 
manifested by anxiety, nervousness being around people, road 
rage, confrontations with coworkers and a supervisor, passive 
suicidal thoughts, anger problems, decreased energy, 
increased stress, difficulty concentrating and social 
isolation; the Veteran's GAF score ranged from 50 to 59 for 
this time period.  The Veteran's PTSD is not evidenced by 
spatial disorientation or lack of personal hygiene 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to January 13, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code 8411 (2008). 

2.  The criteria for a rating in excess of 50 percent after 
January 13, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code 8411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2003 and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran essentially contends that the evaluations he has 
received for his post traumatic stress disorder (PTSD) do not 
accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1.  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. Ap. 119 (1999). 

In an October 2004 rating decision the Veteran was first 
granted service connection for PTSD, with a 30 percent rating 
effective from September 2003.  The Veteran appealed that 
decision and in August 2006 the Veteran was granted an 
increased rating of 50 percent, effective January 2004.

Under Diagnostic Code 9411 PTSD is assigned a 30 percent 
rating where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based on the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental 
disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  
Diagnoses many times will include an Axis V diagnosis, or a 
Global Assessment of Functioning (GAF) score.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning (e.g., few friends, conflicts with 
peers or coworkers); a GAF between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; a GAF between 71 and 
80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupation, or school 
functioning (e.g. temporarily falling behind in school work).

The effective date for the grant of service connection for 
PTSD is September 10, 2003; hence, the rating period at issue 
for the initial (30 percent) "staged" rating is from that 
date until January 13, 2004.

VA records indicate that the Veteran underwent outpatient 
treatment beginning in January 2003.  During several 
examinations the Veteran reported flashbacks of combat, 
nightmares, insomnia, avoidance behaviors, hypervigilance, 
feelings of panic and impair memory and concentration.  
Several examiners described the Veteran as being 
appropriately dressed with normal mood.  The Veteran was not 
disoriented, but memory was impaired.  Speech was normal, 
with appropriate thought processes.  The Veteran denied 
suicidal or homicidal thoughts and insight and judgment were 
appropriate.  The examiner estimated that the Veteran's GAF 
score was about 60, denoting mild to moderate symptoms. 

The Veteran underwent another VA examination in January 2004.  
Treatment records from this date indicate that the Veteran 
reported anxiety, nervousness about being around people, road 
rage, confrontations with coworkers and a supervisor, passive 
suicidal ideation, anger problems, decreased energy, 
increased stress, difficulty concentrating and social 
isolation.  The examiner determined that the Veteran's GAF 
score was approximately 59.  A VA examination in June 2006 
confirmed these findings and included a GAF score of 50.  
Additionally, the Veteran submitted several statements from 
coworkers and his spouse, detailing a confrontation with a 
supervisor and anger problems.  VA treatment records indicate 
that the Veteran began Anger Management group therapy in May 
2006.  

It is clear from the record that the Veteran's PTSD became 
significantly worse beginning in January 2004, thus 
warranting an increase in rating from 30 percent disabling to 
50 percent.  

It is also clear that the Veteran currently suffers mild to 
moderate PTSD impairment, and the Veteran has already been 
assigned a 50 percent rating in recognition of such 
impairment.  However, at no time contemplated by the appeal 
period, either before or after January 13, 2004, were the 
regulatory criteria for a rating greater than 50 percent met.  

The Veteran did report some impaired impulse control and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  For example, the Veteran 
reported irritability at work.  However, the majority of 
reported PTSD symptoms are fully contemplated by the existing 
50 percent rating.  The Veteran has not been noted to have 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  Therefore, the Board is unable to 
find that the PTSD disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at any time during the period covered by this appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Veteran has not been 
hospitalized for his PTSD.  The effect of his PTSD on his 
ability to hold employment appears to be contemplated by the 
currently assigned 50 percent rating.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating in excess of 30 percent for PTSD prior to January 
13, 2004, and a rating in excess of 50 percent for PTSD from 
that date are denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


